DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This application, 17/200,865, attorney docket 18506-1253US2 is a divisional 15895378, filed 02/13/2018, now U.S. Patent 10950703. Application 15895378 claims priority from Provisional Application 62582586, filed 11/07/2017. This application is assigned to Taiwan Semiconductor Manufacturing Company Ltd.  Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Cheng et al. (U.S. 8,395,217).

As for claim 1
Cheng teaches in figures 2-4 and 7method for manufacturing a memory device, comprising:
receiving a substrate comprising a first semiconductor layer (102), a second semiconductor layer (106) over the first semiconductor layer, and an insulating layer (104) sandwiched between the first semiconductor layer and the second semiconductor layer;
disposing two first gate structures (206/208) over the substrate, the two first gate structures being spaced apart from each other (by opening 202);
forming a recess (Fig 4) in the substrate between the two first gate structures;
and forming an epitaxial layer (502) to fill the recess.

As for claim 5,
Cheng teaches the method of Claim 1, and teaches that a top surface of the epitaxial layer is higher than the top surface of the insulating layer.

Allowable Subject Matter
Claims 2-4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claims 2, 4, 8 and 16,
The prior art does not teach or make obvious forming the trench after the gates where the first semiconductor layer is exposed or through a bottom of the recess, and the first semiconductor layer, the insulating layer and the second semiconductor layer are exposed through sidewalls of the recess.
Claim 3 depends from claim 2 and includes the same novel method sequence.
Claims 9-15 depend from claims 8 and include the same novel method sequence.
Claims 17-20 depend from claim 16 and include the same novel method sequence.
As for claim 6, the prior art does not teach or make obvious the method of making a memory device that includes forming additional gates after depositing the epitaxial layer.
Claim 7 depends from claim 6 and includes the same novel method sequence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893